EXAMINER’S AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and subsequent communications with Mr. Thomas Bilodeau on January 14, 2022 and January 25, 2022.

The application has been amended as follows, using the claim set filed on August 5, 2021, which also reflect the same changes in the attached supplemental set of claims: 

On line 19 of Claim 7, please remove the word “only”.
On line 23 of Claim 7, please remove the word “only”.
On line 1 of Claim 11, please remove and replace the phrase “The bubble generation device” with the phrase “A system comprising the bubble generation device”.
On line 2 of Claim 11, please remove and replace the phrase “which is used together with” with the phrase “and further comprising”.
On line 1 of Claim 14, please remove and replace the phrase “The bubble generation device” with the phrase “A system comprising the bubble generation device”.
On line 2 of Claim 14, please remove and replace the phrase “which is used together with” with the phrase “and further comprising”.
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered.  Amendments to the current set of claims, specifically the addition of new limitations “wherein the first edge portion receiver extends upward from a bottom surface of the tank to have a first height such that, when the first edge portion receiver receives and blocks the first edge portion of the bubble storing container, the bubbles are introduced into…the first bubble storing chamber” to independent Claim 7, and “a plurality of second partitions…partition the first bubble storing chamber into a plurality of first sub-chambers, and partition the second bubble storing chamber into a plurality of second sub-chambers…wherein the second sub-chambers partitioned in the longitudinal direction of the bubble storing container communicate with each other at the top portion of the bubble storing container” to independent Claim 12, have changed the scope of the claimed invention.
On pages 5-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the limitations added to both independent Claim 7 and independent Claim 12, and states that the previous prior art rejection does not disclose these added limitations to the claims.  The Examiner notes that previous prior art references Clough, Jr., (“Clough”, US 3,788,616), and Hintz, (US 2013/0266456), do not disclose the newly added limitations in combination with the other previously claimed aspects of these claims.  As a result, the Examiner has withdrawn the previous prior art rejection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons stated above, the Examiner conducted further searching and consideration of prior art in the relevant fields of endeavor.  After doing so, the Examiner has concluded that both independent Claim 7 and 12 are allowable over the closest prior art, Clough, Jr., (“Clough”, US 3,788,616), and Hintz, (US 2013/0266456).    The Examiner indicates that Claim 7 includes the limitation “wherein the first edge portion receiver extends upward from a bottom surface of the tank to have a first height such that, when the first edge portion receiver receives and blocks the first edge portion of the bubble storing container, the bubbles are introduced into…the first bubble storing chamber” in which Clough does not explicitly disclose an edge portion receiver physically blocking the bubble storing container, and Hintz does not disclose an edge portion receiver capable of being placed onto a bottom tank surface, while other prior art documents do not provide enough rationale to modify such a feature.  The Examiner also indicates that Claim 12 includes the limitation “a plurality of second 
For these reasons, the Examiner has allowed Claims 7-9, 11, 12 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.